EXHIBIT 10.3

 

MARKEL CORPORATION

EXECUTIVE BONUS PLAN

 

1. Purpose. The purpose of the Markel Corporation Executive Bonus Plan (the
“Plan”) is to provide a performance-based incentive for executive officers who
are in a position to contribute materially to the success of the Company and its
Subsidiaries.

 

2. Definitions.

 

(a) “Award” means an award made pursuant to the Plan.

 

(b) “Award Agreement” means the agreement entered into between the Company and a
Participant, setting forth the terms and conditions applicable to an Award
granted to the Participant.

 

(c) “Board” means the Board of Directors of the Company.

 

(d) “Code” means the Internal Revenue Code of 1986, as amended.

 

(e) “Code section 162(m) Award” means an Award intended to satisfy the
requirements of Code section 162(m) and designated as such in an Award
Agreement.

 

(f) “Committee” means the committee appointed by the Board as described under
Section 4.

 

(g) “Company” means Markel Corporation, a Virginia corporation.

 

(h) “Covered Employee” means a covered employee within the meaning of Code
section 162(m)(3).

 

(i) “Executive Employee” means all executive officers (as defined in Rule 3b-7
under the Securities Exchange Act of 1934, as amended) of the Company (or any
Parent or Subsidiary of the Company, whether now existing or hereafter created
or acquired).

 

(j) “Parent” means, with respect to any corporation, a parent of that
corporation within the meaning of Code section 424(e).

 

(k) “Participant” means an Executive Employee selected from time to time by the
Committee to participate in the Plan.



--------------------------------------------------------------------------------

(l) “Performance Award” means an award based on Performance Criteria and the
percentage(s), as set forth in an award schedule, that will, when multiplied by
a Participant’s base salary, determine the amount of the Participant’s Award.

 

(m) “Performance Criteria” means the criteria selected by the Committee to
measure performance for a Plan Year or Plan Years based on growth in book value.
Book value for purposes of a Performance Award may be increased or decreased by
the Committee to reflect transactions not in the ordinary course which may
affect book value, including but not limited to, share issuances or conversions,
share repurchases, dividends, distributions or other transactions affecting book
value.

 

(n) “Plan Year” means the fiscal year of the Company.

 

(o) “Subsidiary” means, with respect to any corporation, a subsidiary of that
corporation within the meaning of Code section
424(f).

 

3. Eligibility. All present and future Executive Employees shall be eligible to
receive Awards under the Plan. The Committee shall have the power and complete
discretion to select eligible Executive Employees to receive Awards and to
determine for each Participant the terms and conditions and the amount of each
Award.

 

4. Awards.

 

(a) Each Performance Award shall be evidenced by an Award Agreement setting
forth the Performance Criteria, the scale of possible payments based on
achievement of that criteria, the maximum bonus payable and such other terms and
conditions applicable to the Award, as determined by the Committee, that are not
inconsistent with the terms of the Plan. Anything else in this Plan to the
contrary notwithstanding, the aggregate maximum amount payable under the Plan to
any Participant in any Plan Year shall be equal to the lesser of 250 percent of
the Participant’s base salary or $2,500,000. In the event of any conflict
between an Award Agreement and the Plan, the terms of the Plan shall govern.

 

(b) The Committee may vary the Performance Criteria, and Performance Awards,
from Participant to Participant, Award to Award and Plan Year to Plan Year. The
Committee may increase, but not decrease, any Performance Criteria after an
Award has been made.

 

(c) All determinations regarding the achievement of any Performance Criteria
will be made by the Committee; provided, however, that the Committee may not
increase the amount of the Award that would otherwise be payable upon
achievement of the Performance Criteria. All calculations of actual Awards shall
be made by the Committee.

 

(d) Awards will be paid in a lump-sum cash payment as soon as practicable (and
in any case no later than two and one-half months) after the close of the Plan
Year for which they are earned; provided, however, that no Awards shall be paid
except to the extent that the Committee has certified in writing that the
Performance Criteria have been

 

2



--------------------------------------------------------------------------------

met. Notwithstanding the foregoing provisions of this section 4(d), the
Committee shall have the right to allow Participants to elect to defer the
payment of Awards subject to the terms and conditions of Code section 409A and
such other terms and conditions as the Committee may determine and as are
consistent therewith. If, pursuant to the preceding sentence, a Participant is
allowed to elect to defer the payment of an Award, such election must be made at
least six months prior to the end of the service period on which the Award is
based; provided that, if such service period is less than twelve months, such
election must be made prior to the start of the service period.

 

(e) Whenever payments under the Plan are to be made, the Company and/or the
Subsidiary will withhold therefrom an amount sufficient to satisfy any
applicable governmental withholding tax requirements related thereto.

 

(f) Nothing contained in the Plan will be deemed in any way to limit or restrict
the Company, its Subsidiaries, or the Committee from making any award or payment
to any person under any other plan, arrangement or understanding, whether now
existing or hereafter in effect.

 

5. Administration. The Plan shall be administered by a Committee, which shall be
appointed by the Board, consisting of not less than two members of the Board.
Subject to paragraph (d) below, the Committee shall be the Compensation
Committee unless the Board shall appoint another Committee to administer the
Plan. The Committee shall have general authority to impose any limitation or
condition upon an Award the Committee deems appropriate to achieve the
objectives of the Award and the Plan and, in addition, and without limitation
and in addition to powers set forth elsewhere in the Plan, shall have the
following specific authority:

 

(a) The Committee shall have the power and complete discretion to determine (i)
which Executive Employees shall receive an Award and the nature of the Award,
(ii) the amount of each Award, (iii) the time or times when an Award shall be
granted, (iv) whether a disability exists, (v) the terms and conditions
applicable to Awards, and (vi) any additional requirements relating to Awards
that the Committee deems appropriate.

 

(b) The Committee may adopt rules and regulations for carrying out the Plan. The
interpretation and construction of any provision of the Plan by the Committee
shall be final and conclusive. The Committee may consult with counsel, who may
be counsel to the Company, and shall not incur any liability for any action
taken in good faith in reliance upon the advice of counsel.

 

(c) A majority of the members of the Committee shall constitute a quorum, and
all actions of the Committee shall be taken by a majority of the members
present. Any action may be taken by a written instrument signed by all of the
members, and any action so taken shall be fully effective as if it had been
taken at a meeting.

 

(d) All members of the Committee must be “outside directors” as described in
Code section 162(m).

 

3



--------------------------------------------------------------------------------

(e) The Board from time to time may appoint members previously appointed and may
fill vacancies, however caused, in the Committee.

 

(f) As to any Code section 162(m) Awards, it is the intent of the Company that
this Plan and any Code section 162(m) Awards hereunder satisfy, and be
interpreted in a manner that satisfy, the applicable requirements of Code
section 162(m). If any provision of this Plan or if any Code section 162(m)
Award would otherwise conflict with the intent expressed in this section 5(f),
that provision to the extent possible shall be interpreted so as to avoid such
conflict. To the extent of any remaining irreconcilable conflict with such
intent, such provision shall be deemed void as applicable to Covered Employees.
Nothing herein shall be interpreted to preclude a Participant who is or may be a
Covered Employee from receiving an Award that is not a Code section 162(m)
Award.

 

6. Nontransferability of Awards. An Award shall not be assignable or
transferable by the Participant except by will or by the laws of descent and
distribution.

 

7. Termination, Modification, Change. If not sooner terminated by the Board,
this Plan shall terminate at the close of business on January 1, 2015. No Awards
shall be granted under the Plan after its termination. The Board may terminate
the Plan or may amend the Plan in such respects as it shall deem advisable;
provided that, (i) if and to the extent required by the Code, no change shall be
made that changes the Performance Criteria, or materially increases the maximum
potential benefits for Participants under the Plan, unless such change is
authorized by the shareholders of the Company; and (ii) no change shall be made
that accelerates the timing or payment of any Award under this Plan which is
determined to constitute nonqualified deferred compensation within the meaning
of Code section 409A. Notwithstanding the foregoing, the Board may unilaterally
amend the Plan and Awards as it deems appropriate to cause Awards to meet the
requirements of Code section 162(m) or Code section 409A, and regulations in
each case thereunder. Except as provided in the preceding sentence, a
termination or amendment of the Plan shall not, without the consent of the
Participant, adversely affect a Participant’s rights under an Award previously
granted to him.

 

8. Liability of Company. Any liability of the Company or a Subsidiary to any
Participant with respect to an Award shall be based solely upon contractual
obligations created by the Plan and the Award Agreement. Neither the Company nor
a Subsidiary, nor any member of the Board or of the Committee, nor any other
person participating in any determination of any question under the Plan, or in
the interpretation, administration or application of the Plan, shall have any
liability to any party for any action taken or not taken in good faith under the
Plan. Status as an eligible Executive Employee shall not be construed as a
commitment that any Award will be made under this Plan to such eligible
Executive Employee or to eligible Executive Employees generally. Nothing
contained in this Plan or in any Award Agreement (or in any other documents
related to this Plan or to any Award or Award Agreement) shall confer upon any
Executive Employee or Participant any right to continue in the employ or other
service of the Company or a Subsidiary or constitute any contract or limit in
any way the right of the Company or a Subsidiary to change such person’s
compensation or other benefits.

 

4



--------------------------------------------------------------------------------

9. Interpretation. If any term or provision contained herein will to any extent
be invalid or unenforceable, such term or provision will be reformed so that it
is valid, and such invalidity or unenforceability will not affect any other
provision or part hereof. The Plan, the Award Agreements, and all actions taken
hereunder or thereunder shall be governed by, and construed in accordance with,
the laws of the Commonwealth of Virginia without regard to the conflict of law
principles thereof. The United States District Court for the Eastern District of
Virginia or the Circuit Court for the County of Henrico shall have exclusive
jurisdiction over any disputes arising out of or related to this Plan or Awards.

 

10. Effective Date of the Plan. The Plan shall be effective as of January 1,
2005 and shall be submitted to the shareholders of Markel Corporation for
approval. No Award shall be payable to a Covered Employee until the Plan has
been approved by the shareholders.

 

MARKEL CORPORATION

By:

 

 

--------------------------------------------------------------------------------

   

Compensation Subcomittee

 

5